COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


MONROE EDWARD ALGER
                                                                MEMORANDUM OPINION *
v.     Record No. 1082-09-4                                          PER CURIAM
                                                                  SEPTEMBER 15, 2009
DYNALECTRIC COMPANY AND
 AMERICAN CASUALTY COMPANY
 OF READING, PENNSYLVANIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellant.

                 (Joseph C. Veith, III; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on brief), for appellees.


       Monroe Edward Alger appeals a decision of the Workers’ Compensation Commission

finding that he was not entitled to disability benefits from July 19, 2007 and continuing, because

he failed to establish a temporary total disability during such time. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Alger v. Dynalectric Co.,

VWC File No. 218-33-69 (Apr. 3, 2009). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.